DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Korean Applications No.: 10-2018-0093426, filed on August 9, 2018; 10-2018-0114504, filed on September 21, 2018; 10-2018-0137663, November 9, 2018; 10-2019-0017261, February 14, 2019; and 10-2019-0051385, May 2, 2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 29, 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-4, 7-9, 11, 12 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al, U.S. Patent Application Publication No. 20190090193 A1 (hereinafter Liu).

Regarding Claim 1, Liu discloses a method for receiving a signal by a User Equipment (UE) in a wireless communication system (e.g., FIGS. 1, 3, 4; ¶ [0024] [0066] [0091] [0096], UE receives wakeup signal and/or other communication), the method comprising: 
generating at least one Wake Up Signal (WUS) sequence (e.g., FIG. 3; ¶ [0008] [0010] [0071] [0073] [0078], sequence for a wakeup signal);
attempting to detect at least one WUS based on the generated WUS sequence (e.g., FIG. 3; ¶ [0071] [0142] [0176], UE may detect the wakeup signal based at least in part on the base sequence); and 
monitoring a paging signal in a Paging Occasion (PO) associated with the at least one WUS if the at least on WUS is detected (e.g., ¶ [0096], UE 120 may wake up or perform a wakeup based at least in part on the wakeup signal. As used herein, waking up or performing a wakeup may refer to monitoring or beginning to monitor for paging at paging occasions), wherein the WUS sequence is generated based on a complex value related to a scrambling sequence, a Zadoff-Chu sequence and a cyclic shift (e.g., FIG. 3; ¶ [0071]-[0073], BS generates wakeup signal as a sequence d(n) (equation in ¶ [0073]) based on ZC sequence (the equation includes variables for cover code or scrambling code b(m), a complex reflection coefficient j and a phase shift θf)).

Regarding Claim 2, Liu discloses all the limitations of the method of claim 1.
Liu discloses wherein the attempting to detect the at least one WUS comprises: attempting to detect a first WUS common to all UE groups associated with the PO (e.g., FIG. 3; ¶ [0071] [0097], WUS associated with a group), based on a first WUS sequence in which a cyclic shift value is 0 (e.g., ¶ [0079], In some aspects, the wakeup signal is a ZC sequence with no cyclic shift, scrambled by a cover code).

Regarding Claim 3, Liu discloses all the limitations of the method of claim 2.
Liu discloses wherein the attempting to detect the at least one WUS further comprises: attempting to detect a second WUS common to all UE groups associated with the PO based on a second WUS sequence in which a cyclic shift value is not 0 (e.g., ¶ [0073], the wakeup signal is a ZC sequence with cyclic shift, further scrambled by a cover code).

Regarding Claim 4, Liu discloses all the limitations of the method of claim 1.
further comprising: receiving configuration information for the WUS (e.g., ¶ [0025] [0106] [0172], BS configures UE to wake up, configuration associated with wake up signal), wherein the configuration information includes information indicating a value of a cyclic shift for a UE group to which the UE belongs (e.g., ¶ [0074],  the cyclic shift may indicate at least a portion of the UE group identifier).

Regarding Claim 7, Liu discloses a User Equipment (UE) (e.g., FIG. 9; ¶ [0127], apparatus 802) configured to receive a signal in a wireless communication system (e.g., FIGS. 1, 3, 4; ¶ [0024] [0066] [0091] [0096], UE receives wakeup signal and/or other communication), the UE comprising: a Radio Frequency (RF) transceiver (e.g., FIG. 9, transceiver 910); and a processor connected to the RF transceiver operatively (e.g., FIG. 9, processor 906), wherein the processor is configured to perform operations that are functionally similar to the method of claim 1.  Therefore, the reasoning used in the examination of claim 1 shall be applied to claim 7.

Regarding Claim 8, Liu discloses a method for transmitting a signal by a Base Station (BS) in a wireless communication system (e.g., FIGS. 1, 3, 4; ¶ [0024] [0066] [0091] [0096], UE receives wakeup signal and/or other communication from base station), the method comprising: generating at least one Wake Up Signal (WUS) sequence (e.g., FIG. 3; ¶ [0008] [0010] [0071] [0073] [0078], sequence for a wakeup signal (generated by base station)); and transmitting at least one WUS based on the generated WUS sequence (e.g., FIG. 3; ¶ [0096], UE may wake up or perform , wherein the WUS sequence is generated based on a complex value related to a scrambling sequence, a Zadoff-Chu sequence and a cyclic shift (e.g., FIG. 3; ¶ [0071]-[0073], BS generates wakeup signal as a sequence d(n) (equation in ¶ [0073]) based on ZC sequence (the equation includes variables for scrambling code b(m), a complex reflection coefficient j and a phase shift θf)).

Regarding Claim 9, Liu discloses all the limitations of the method of claim 8.
Liu discloses wherein the transmitting the at least one WUS comprises transmitting a first WUS common to all UE groups associated with the PO (e.g., FIG. 3; ¶ [0071] [0097], WUS associated with a group) based on a first WUS sequence in which a cyclic shift value is 0 (e.g., ¶ [0079], In some aspects, the wakeup signal is a ZC sequence with no cyclic shift, scrambled by a cover code).

Regarding Claim 11, Liu discloses all the limitations of the method of claim 9.
Liu discloses wherein the transmitting the at least one WUS comprises transmitting a second WUS common to all UE groups associated with the PO based on a second WUS sequence in which a cyclic shift value is not 0 (e.g., ¶ [0073], the wakeup signal is a ZC sequence with cyclic shift, further scrambled by a cover code).

Regarding Claim 12, Liu discloses all the limitations of the method of claim 11.
wherein the second WUS is transmitted to UEs supporting a group WUS (e.g., FIG. 3; ¶ [0071], BS may generate a wakeup signal for a UE group).

Regarding Claim 13, Liu discloses all the limitations of the method of claim 8.
Liu discloses further comprising transmitting configuration information for the WUS, wherein the configuration information includes information indicating a value of the cyclic shift (e.g., FIG. 3; ¶ [0071]-[0073], BS generates wakeup signal as a sequence d(n) (equation in ¶ [0073]) with cover code that considers a phase shift θf, which may be determined via equation disclosed in ¶ [0074]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5, 6, 10, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Cox et al, U.S. Patent Application Publication No. 20200029302 A1 (hereinafter Cox).

Regarding Claim 5, Liu discloses all the limitations of the method of claim 4.
Liu discloses receiving configuration information for the WUS (e.g., ¶ [0172]), but does not expressly disclose wherein the configuration information is received through Radio Resource Control (RRC) layer signaling.
Cox discloses wherein the configuration information is received through Radio Resource Control (RRC) layer signaling (e.g., ¶ [0119], For a UE-group/UE-specific WUS design, various designs can be considered. In one embodiment, the sequence associated with each UE can be configured by the eNB, e.g. via RRC signaling; ¶ [0176], use of WUS can be RRC configured).
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of receiving WUS configuration information, as disclosed by Liu, with the disclosure of receiving WUS configuration information via RRC, as disclosed by Cox. The motivation to combine would have been to provide wake up information in a mobile environment (Cox: e.g., ¶ [0176]).

Regarding Claim 6, Liu discloses all the limitations of the method of claim 4.
Liu discloses receiving configuration information for the WUS (e.g., ¶ [0172]), but does not expressly disclose wherein the configuration information is received through Radio Resource Control (RRC) layer signaling.
Cox discloses wherein the configuration information is received through Radio Resource Control (RRC) layer signaling (e.g., ¶ [0176], use of the WUS can be RRC configured, and the configuration can be cell-specific via SIB signaling to inform the UEs in the cell that the WUS is supported in the cell. In some embodiments, the configuration of the WUS can be tracking area (TA) specific (in case the WUS is used as an alternative to paging), e.g. broadcast via SIB with the list of tracking areas where the WUS is supported).
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of receiving WUS configuration information, as disclosed by Liu, with the disclosure of receiving WUS configuration information via SIB, as disclosed by Cox. The motivation to combine would have been to provide wake up information in a mobile environment (Cox: e.g., ¶ [0176]).

Regarding Claim 10, Liu discloses all the limitations of the method of claim 9.
Liu discloses transmitting WUS to a group of UEs, or specific UEs that are part of a group, but does not expressly disclose wherein the first WUS is transmitted to UEs failing to support a group WUS.
Cox discloses wherein the first WUS is transmitted to UEs failing to support a group WUS (e.g., ¶ [0119], for a UE-specific (in contrast to UE-group specific) design, determine a sequence to be associated to a particular UE (if a UE-specific WUS is introduced); ¶ [0126], WUS can be UE-specific for waking up a particular UE during cDRX).
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of a group of UEs receiving WUS configuration information, as disclosed by Liu, with the disclosure of individual UEs, unrelated to a group, receiving WUS configuration information, as disclosed by Cox. The motivation to combine would have been to provide wake up information to particular UEs (Cox: e.g., ¶ [0126]).

Regarding Claim 14, Liu discloses all the limitations of the method of claim 13.
The functional limitations of Claim 14 are similar to claim 5. Therefore, the reasoning used in the examination of claim 5 shall be applied to claim 14.  

Regarding Claim 15, Liu discloses all the limitations of the method of claim 13.
The functional limitations of Claim 15 are similar to claim 6. Therefore, the reasoning used in the examination of claim 6 shall be applied to claim 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached "Notice of References Cited” (PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADISLAV Y AGUREYEV whose telephone number is (571)272-0549. The examiner can normally be reached Monday--Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VLADISLAV Y AGUREYEV/Examiner, Art Unit 2471